Citation Nr: 1444638	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  07-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an earlier effective date than December 15, 2003 for an award of 100 percent disability rating for the service-connected psychotic disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1979 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, granted an increased disability rating of 100 percent for the service-connected psychotic disability.  The RO established an effective date of November 29, 2004 for the 100 percent disability rating, which the Veteran appealed in an October 2006 notice of disagreement. 

In a January 2011 decision, the Board granted the Veteran's appeal for an effective date earlier than November 29, 2004 for the award of a 100 percent disability rating for the service-connected psychotic disability, and assigned an effective date of December 15, 2003.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2012 Joint Motion, the parties to this matter requested a remand of the Board's January 2011 decision to the extent that it did not find an effective date warranted for the 100 percent rating for the service-connected psychotic disability earlier than December 15, 2003.  In a February 2012 Order, the Court granted the Joint Motion and thereby partially vacated and remanded the January 2011 Board decision to the extent that it addressed the issue of an effective date earlier than December 15, 2003 for a 100 percent disability rating for the service-connected psychotic disorder. 

In an October 2012 decision, the Board denied an effective date earlier than December 15, 2003 for the award of a 100 percent disability rating for the service-connected psychotic disorder.  The Veteran appealed that decision to the Court.  In a February 2014 Memorandum Decision, the Court vacated the Board's October 2012 decision to the extent that it found that December 15, 2003 represented the earliest date upon which it became factually ascertainable that an increase to 100 percent disability occurred, and remanded the matter to the Board for further proceedings consistent with the Court's decision.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case. 

The issue of service connection for mesothelioma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2014 letter.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013).


FINDINGS OF FACT

1.  By rating decision dated in June 2000, a 70 percent rating was assigned for a psychotic disability (NOS, due to in-service head trauma, with headaches and tinnitus) effective February 21, 1992.  

2.  The Veteran was notified of the June 2000 RO rating decision and of his appellate rights; the Veteran filed a June 2001 notice of disagreement against the June 2000 RO decision to effective date for service connection and initial rating assigned; the RO issued a statement of the case in February 2003 addressing the effective date for service connection and rating; the Veteran did not file a timely substantive appeal.  

3.  An informal brief dated on September 8, 2003, which was submitted directly to the Board, constituted a claim for increased rating for the service-connected psychotic disability. 

4.  Entitlement to a 100 percent disability rating arose on June 4, 2003, within one year prior to the September 8, 2003 increased rating claim. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of June 4, 2003, but no earlier, for an award of 100 percent for the service-connected psychotic disability have been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.401, 4.3, 4.7 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

The Veteran's current appeal is for an earlier effective date for the assignment of a 100 percent disability rating for the service-connected psychotic disorder.  Earlier effective date claims are generally considered to be "downstream" issues.  See 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement). 

With regard to the appeal for an earlier effective date, it is noted that this issue derives from a claim for an increased rating for the service-connected psychotic disability that was received in November 2004.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided to the Veteran by the RO in a March 2005 letter, which was delivered prior to the initial adjudication of the claim in October 2005.  Although the March 2005 letter did not include provisions regarding disability ratings and effective dates, the RO provided that information in a June 2008 letter.  

The RO cured any deficiency in the timing of the June 2008 notice letter when it readjudicated the effective date question in a December 2008 supplemental statement of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.

VA satisfied any duty to assist the Veteran in the development of the appeal.  The evidence at issue in this case, specifically, the VA treatment records establishing an increase in disability prior to December 15, 2003, as well as the Veteran's statements to the Board seeking an earlier effective date for the award of a 100 percent disability rating for the service-connected psychotic disability, have been associated with the record.  Given the nature of the issue of an earlier effective date, which is determined based primarily on historical records, VA has not conducted a contemporaneous medical inquiry to substantiate the claim.  See 38 U.S.C.A. § 5103A(d).  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  As such, the Board finds that there is no further duty to assist the Veteran under the facts and circumstances in this case.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Earlier Effective Date for the 100 Percent Disability Rating

The Veteran contends the effective date for the 100 percent disability rating assigned for the service-connected psychotic disorder should be earlier than December 15, 2003.  Specifically, the Veteran asserts that a June 2003 treatment record shows that it was factually ascertainable that there was an increase in his symptomatology prior to December 15, 2003.  See Appellant's Court brief at 7-9.

In a June 2000 rating decision, the RO granted service connection for a psychotic disability and assigned a 70 percent disability rating, effective February 21, 1992.  The Veteran filed a notice of disagreement with the initial disability rating and effective date in a June 2001 VA Form 21-4138.  In a February SOC, a Decision Review Officer (DRO) denied the Veteran's appeal for a higher initial disability rating, but granted, in part, the appeal for an effective date earlier than February 21, 1992 for service connection for the psychotic disability.  The DRO assigned an effective date of February 11, 1992.  The Veteran did not file a timely substantive appeal in response to the February 2003 SOC; therefore, the June 2000 decision became final as to both the effective date for the grant of service connection and the initial disability rating of 70 percent for the service-connected psychotic disability.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

As the prior rating decision became final, the effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2013); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected psychotic disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9210-9304 (2013).  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's psychiatric disability.

Under the General Rating Formula for Mental Disorders, a rating of 100 percent is warranted for total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim. If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that the legislative intent in enacting 
38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id. The Federal Circuit held that the "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. 
§ 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

On review of all the evidence, lay and medical, the Board finds that an informal claim for an increased rating for the service-connected psychotic disability was received by VA on September 8, 2003.  On that date, the Veteran submitted an informal brief asserting that an increased 100 percent disability rating was warranted for the service-connected psychotic disability based on the results of VA examinations from October 1999 and March 2000.  Specifically, the September 8, 2003 informal brief expressed a desire for a higher rating for the service-connected psychotic disorder in the period after the initial rating decision became final.

In determining that the September 8, 2003 informal brief constituted an informal claim for an increased rating for service-connected psychotic disability, the Board also finds that the September 8, 2003 informal brief does not constitute a substantive appeal of the June 2000 rating decision.  As discussed above, a SOC was issued in February 2003 after the Veteran submitted a notice of disagreement with the June 2000 rating decision.  The September 8, 2003 informal brief was not submitted to the RO within one year of issuance of the June 2000 rating decision, or within 60 days of the February 2003 SOC (mailed to the Veteran in March 2003).  See 38 C.F.R. § 20.302 (2013).  Moreover, the September 8, 2003 informal brief was not submitted to the VA office which had jurisdiction over the Veteran's claim - the Oakland RO - as required by regulation.  See 38 C.F.R. §§ 20.201, 20.300 (2013); see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that hearing testimony before the Board cannot constitute a valid notice of disagreement because it was not at the RO).  For these reasons, the September 8, 2003 informal brief may not be construed as a timely substantive appeal of the June 2000 rating decision.  See Bernard v. Brown, 4 Vet. App. 384, 390 (1993) (holding a substantive appeal was considered untimely).  No exception to timeliness has been recognized or asserted in this case.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead a veteran to believe that an appeal was perfected).

As to the representative's contention that the September 8, 2003 informal brief constituted a notice of disagreement with the February 2003 SOC, the Board finds that the September 8, 2003 may not be considered to be a valid notice of disagreement.  As discussed above, the Veteran filed a timely notice of disagreement to the June 2000 RO rating decision in June 2001.  In that notice of disagreement, the Veteran communicated disagreement with the June 2000 decision that granted service connection for a psychotic disability, specifically disagreeing with the initial rating assigned for the psychotic disability (70 percent) and with the effective date for the finding of service connection for the psychotic disability.  The June 2001 notice of disagreement constituted the one and only notice of disagreement as to the effective date for service connection and initial rating questions.  See Garlejo v. Brown, 10 Vet. App. 229 (1997) (stating that there can be only one valid notice of disagreement as to a particular claim, extending to all subsequent RO and Board adjudication on the same claim until a final RO or Board decision has been rendered in that matter, or appeal has been withdrawn by veteran); Phillips v. Brown, 10 Vet. App. 25 (1997) (stating that there can be only one valid NOD as to particular claim until VA RO or BVA decision has been rendered in that matter, or appeal has been withdrawn by claimant). 

The February 2003 DRO decision, encased within the February 2003 SOC and mailed to the Veteran in March 2003, was a SOC - not a rating decision - that was rendered in response to the Veteran's June 2001 notice of disagreement.  The February 2003 SOC addressed in full each of the Veteran's points of disagreement noted in the June 2001 notice of disagreement - his disagreement with the assigned initial rating and his disagreement with the assigned effective date for the award of service connection.  As such, any disagreement that may have been expressed in the September 8, 2003 informal brief, with regard to the February 2003 SOC, was redundant and of no procedural significance, as a notice of disagreement had already been filed to the initial rating and effective date determinations.  See Hamilton v. Brown, 4 Vet. App. 528 (1993), aff'd 39 F.3d 1574 (Fed Cir. 1994) (holding that no subsequent notice of disagreement may be found as to claim with respect to denial of which an notice of disagreement has been filed); Herndon v. Principi, 311 F.3d 1121 (Fed. Cir. 2002) (finding that the RO issued statutorily adequate SOC after veteran filed a notice of disagreement). 

At the time of the September 8, 2003 informal brief, the Veteran had already filed a timely notice of disagreement on the initial rating and earlier effective date questions.  38 C.F.R. §§ 20.201, 20.300, 20.302 (2013).  To perfect an appeal following the February 2003 SOC, of the June 2000 RO rating decision and the issues addressed in the subsequent February 2003 SOC, a timely substantive appeal was required.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in relative equipoise as to whether the earliest ascertainable date that the Veteran was entitled to a 100 percent disability rating is June 4, 2003.  On that date, the Veteran was evaluated at a VA Medical Center (VAMC) for a routine follow up for hip pain.  During the evaluation, the Veteran reported current problems that included schizoaffective disorder symptoms.  The Veteran denied loss of sleep, poor appetite, guilt, or hopelessness.  The Veteran demonstrated good energy and the ability to concentrate.  Moods were reported as good, and the Veteran denied any depression.  The evaluation report later shows that the Veteran elaborated delusional thinking, including grandiosity and psychic powers.  The Veteran's speech was slightly pressured, but the Veteran denied suicidal or homicidal ideation, showed linear thought process, euthymic affect, and appropriate interaction.

While the report of delusional thinking is found within a mostly benign disability picture shown during the June 4, 2003 VAMC evaluation, the symptoms associated with delusional thinking form the basis of the 100 percent disability rating that was assigned based on symptoms demonstrated during VAMC treatment on December 15, 2003.  Specifically, on December 15, 2003, the Veteran reported a history of "visions" since childhood, and stated that he had received the gift of prophecy from God.  The VAMC treatment report also shows grandiose beliefs, pressured speech, and anxious affect.  The Veteran reported racing thoughts, mood swings, anxiety, and sleeping difficulty.  On review of this evidence, in an October 2012 decision, the Board found that the December 15, 2003 VAMC record showed a significant increase in disability associated with the service-connected psychotic disability, which was essentially confirmed by VA in a July 2005 examination.  In the June 2005 examination report, a Global Assessment of Functioning (GAF) score of 
35 was assigned by the VA examiner for impairment in reality testing and major impairment in several areas, based primarily on the Veteran's reports of experiencing visions and delusional thinking. 

As to the period between September 8, 2002 - the one-year period preceding the informal claim for an increased rating received on September 8, 2003 - and June 4, 2003, VA treatment records do not reflect any complaints, symptoms, or treatment for the service-connected psychotic disorder during this period.  The Veteran has not submitted any private medical records for this period.  For these reasons, it is not factually ascertainable that the Veteran was entitled to a 100 percent disability rating for the period from September 8, 2002 to June 4, 2003.

In sum, the weight of the evidence demonstrates that the Veteran presented for VA treatment on June 4, 2003 showing delusional thinking while speaking with grandiosity and describing psychic powers.  The Veteran displayed similar symptoms during VA treatment on December 15, 2003, when the Veteran reported a history of "visions" since childhood, and stated that he had received the gift of prophecy from God.  Although the Veteran's disability picture appears to have worsened between June 4, 2003 and December 15, 2003, as new symptoms including racing thoughts, mood swings, anxiety, and sleeping difficulty appeared on December 15, 2003, based on a close review of the evidence, the Board finds that the primary symptom characterizing the Veteran's psychotic disorder and contributing to the GAF score of 35 in the July 2005 VA examination report, is the delusional thinking.  As the severity of the Veteran's delusional thinking weighs in favor of finding that a 100 percent disability rating for the service-connected psychotic disorder, and the delusional thinking became factually ascertainable on June 4, 2003, the Board resolves all reasonable doubt in favor of the Veteran to find that the earliest ascertainable date that the Veteran was entitled to a 100 percent disability rating is June 4, 2003.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

For these reasons, the Board finds that the earliest ascertainable date that the Veteran was entitled to a 100 percent disability rating - June 4, 2003 - was within one year of the date of receipt of the claim for increase, which was received by VA as an informal claim on September 8, 2003.  Accordingly, the criteria for an effective date of June 4, 2003 for the 100 percent disability rating for service-connected psychotic disability have been met.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Additionally, the Board finds that the evidence is against the Veteran's appeal for an effective date prior to June 4, 2003 for the 100 percent disability rating for the service-connected psychotic disorder because there is no medical evidence to make it "factually ascertainable" that there was an increase in disability in the period from September 8, 2002 to June 3, 2003.  VA treatment records for this period do not include any complaints, treatment, or reports of psychiatric symptoms that would assist in the Board in determining that an increase in disability became "factually ascertainable;" more specifically, there is no treatment or reports of psychiatric symptoms in the medical records during this 


period.  Because the preponderance of the evidence is against the Veteran's claim for an effective date prior to June 4, 2003, the benefit of the doubt doctrine is not for application as to that aspect of the appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An effective date of June 4, 2003, but no earlier, for an award of a 100 percent disability rating for a psychotic disability is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


